Fullerton, J.
(dissenting)—I am unable to concur in the foregoing opinion. In my judgment, the construction there put upon the statute permits the submission of an initiative measure to the vote of the electors in a manner violative of the constitution. It will be observed, from the constitutional provision quoted, that the requirement of the constitution is that publicity be given to both the measure submitted and the arguments filed for and against the same, and that no distinction is made between the measure itself and the argument in this regard, but that both are treated as if of the same degree of importance. It will be observed, further, that the language of the constitution is mandatory; that the requirement is that the legislature shall provide methods of publicity of the measures and arguments submitted to the electors, leaving no discretion in that body as to whether or not it will comply with the requirement. From these provisions of the constitution, it seems to me to follow, as of course, that any act of the legislature relating to giving publicity to an initiative measure which fails to provide for the giving of the same publicity to the arguments for and against the measure as it does to the measure itself is violative of the constitutional provision. As construed by the majority, this is the effect of the act in question. It requires the giving of publicity to the measure itself, but leaves it optional with the proponents of the arguments whether or not publicity shall be given to them; that is, they are given publicity if the costs *698thereof are paid by the proponents, otherwise they are not. As I say, this is not, in my judgment, a compliance with the constitutional provision; as that instrument not only contemplates, but declares in terms, that publicity shall be given to the arguments for and against a measure as well as to the measure itself.
I grant the proposition that the legislature may make the payment by the proponents of a measure of all or of some part of the costs of submitting it to the electors a condition precedent to its submission, and I grant, also, that it may reasonably regulate the length of the arguments and the number that may be submitted. This is necessary in the interests of the public revenues, as it is easy to see that, if an unrestrained license was given the citizens in this regard, the costs of submitting a measure might be made to exceed the possible revenues of the state. But this is not the question at issue. The question at issue is, Is it a due compliance with a constitutional provision which requires publicity to be given to an initiative measure with the arguments for and against the same, to give publicity to the measure without such arguments? I think it is not, and that the majority are in error in deciding otherwise.